Levin, J.
I would grant reconsideration, vacate the order dismissing the plaintiffs complaint, and appoint a special master to conduct hearings and make findings regarding the reasonableness of the Kent County contract fee system, and, upon receipt of the special master’s report, would then consider and determine whether the Kent County contract fee system is reasonable and consistent with the Supreme Court’s decision in In re Recorder’s Court Bar Ass’n v Wayne Circuit Court, 443 Mich 110 (1993).